Citation Nr: 1710484	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-03 994	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012 and in November 2014, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than ninety days during a period of war, however, the preponderance of the evidence indicates that his disabilities do not preclude employment.

2.  The Veteran turned age 65 in July 2016.  


CONCLUSIONS OF LAW

1.  Prior to July 2016, the criteria for a grant of entitlement to a permanent and total disability rating for nonservice-connected pension purposes are not met.  38 U.S.C.A. § 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.274 (2016).

2.  Subject to income limitations, from July 2016, the criteria for entitlement to a permanent and total disability rating for nonservice-connected pension purposes are met.  38 U.S.C.A. § 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions and substantially complied with all prior remand directives; there are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran generally contends that he is entitled to a nonservice-connected pension due to numerous nonservice-connected disabilities that prevent him from working.  VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; see also 38 C.F.R. § 3.3(a)(3).

As to the requirements of wartime service, a Veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  

The threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  Here, it is undisputed that the Veteran had honorable active duty service from June 1974 to June 1976.  See, e.g., Form DD-214, 1 (Nov. 20, 2014) (VBMS).  Whereas this period includes at least ninety days of service during the Vietnam era, the Board finds that the Veteran has satisfied the threshold eligibility requirement for the nonservice-connected pension.  See 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3(a)(3).

The Board now turns to whether the Veteran is totally and permanently disabled due to his nonservice-connected disabilities.  A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled; or (5) is age 65 or older.  See  U.S.C.A. § 1502(a); see also 38 C.F.R. § 3.3(a)(3)(vi)(A)(B).

In this case, the Veteran has not alleged and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits from the Social Security Administration (SSA).  See 38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2); compare with Application for Pension, 14 (Dec. 14, 2006) (VBMS) (indicating that the Veteran receives zero income from SSA); see also Statements of Friends, 1 (July 23, 2012) (VBMS) (implying that the Veteran does not reside in a nursing home).  Thus, to qualify for nonservice-connected pension, the Veteran must satisfy the requirements of either 38 U.S.C.A. § 1502(a)(3) or § 1502(a)(4); 38 C.F.R. § 3.3.

The Board acknowledges the Veteran's submitted lay statements that he is unable to work due to his disabilities.  See, e.g., Statement of Veteran, 1 (May 16, 2008) (VBMS); see also, e.g., Statements of Friends, 1-4 (July 23, 2012) (VBMS).  Although lay persons are competent to provide opinions on some medical issues, whether the Veteran is unemployable due to his medical conditions falls outside the realm of common knowledge of a lay person.  It is a conclusion for these purposes based on consideration of all the evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's submitted lay statements are not competent evidence to prove his claim on the merits.

Regarding the competent evidence of record, the Veteran has submitted various treatment records and been afforded multiple VA examinations.  Reviewing these records and examination reports in their entirety does not affirm or imply that the Veteran's disabilities render him unemployable.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).  In fact, they overwhelmingly indicate that he is capable of maintaining sedentary employment.  See, e.g., VA Examination, 5 (Mar. 2, 2015) (VBMS) (noting that "there is no indication that [the Veteran] would be limited in a semi-sedentary or sedentary career . . .").

Absent competent evidence to the contrary, the Board finds that the Veteran's disabilities do not render him unemployable.  Notably, however, the Veteran who was born in July 1951, turned age 65 in July 2016.  Effective from that date he meets the eligibility requirements for nonservice-connected pension benefits, subject to the income limitations.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes prior to July 2016, is denied.

Subject to income limitations, from July 2016, entitlement to nonservice-connected pension benefits is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


